Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 1 of 13 Page ID #:1




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St. Suite 780,
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6   Fax: 866-633-0228
 7   tfriedman@toddflaw.com
     abacon@toddflaw.com
 8   mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
     Attorneys for Plaintiff Lauren Schaubach
10

11                   IN THE UNITED STATES DISTRICT COURT
12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     Lauren Schaubach, individually and     Case No.
14   on behalf of all others similarly
     situated,                              CLASS ACTION COMPLAINT
15
                 Plaintiff,                 (1) Violation of the California
16                                              Consumer Privacy Act § 1798.150;
           vs.                              (2) Violation of California’s Unfair
17                                              Competition Law, Cal. Bus. & Prof.
     HOTELS.COM, L.P., EXPEDIA                  C. § 17200, et. seq.
18   GROUP, INC., AMAZON WEB                (3) Negligence;
     SERVICES, INC., and DOES 1-10          (4) Declaratory and Injunctive Relief
19   Inclusive,
20               Defendant.                 Jury Trial Demanded
21

22

23

24

25

26

27
28


                                   CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 2 of 13 Page ID #:2




 1            Plaintiff Lauren Schaubach (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges as follows:
 3                                NATURE OF THE ACTION
 4            1.    This action arises out of a violation of the California Consumer
 5   Privacy Act of 2018 (“CCPA”), Cal. Civ. C. § 1798 et. seq., arising out of a data
 6   breach and the exposure of millions of Californians’ personal identifying
 7   information collected by Defendant Hotels.com, L.P. (“HLP”) and Defendant
 8   Expedia Group, Inc. (“Expedia”) and stored with Defendant Amazon Web
 9   Services, Inc. (“AWS”), in violation of Cal. Civ. C. § 1798.150 and Cal. Bus. &
10   Prof. C. § 17200 et. seq..
11                              JURISDICTION AND VENUE
12            2.    This class action is brought pursuant to Federal Rule of Civil
13   Procedure 23.
14            3.    This matter is properly venued in the United States District Court for
15   the Central District of California, in that Defendants do business in the Central
16   District of California. A substantial portion of the events giving rise to Defendants’
17   liability took place in this district.
18            4.    There is original federal subject matter jurisdiction over this matter
19   pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4 (Feb.
20   18, 2005), by virtue of 28 U.S.C. §1332(d)(2), which explicitly provides for the
21   original jurisdiction of federal courts in any class action in which at least 100
22   members are in the proposed plaintiff class, any member of the plaintiff class is a
23   citizen of a State different from the State of citizenship of any defendant, and the
24   matter in controversy exceeds the sum of $5,000,000.00, exclusive of interests and
25   costs.
26            5.    In the case at bar, there are at least 100 members in the proposed
27   Class, the total claims of the proposed Class members are in excess of
28
                                                 Page 1
                                         CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 3 of 13 Page ID #:3




 1   $5,000,000.00 in the aggregate, exclusive of interests and costs, and Plaintiff seeks
 2   to represent a California class of consumers against non-California companies,
 3   establishing minimum diversity.
 4                                     THE PARTIES
 5         6.     Plaintiff LAUREN SCHAUBACH is a citizen and resident of the
 6   State of California, County of Orange and is a consumer as laid forth in Cal. Civ.
 7   C. § 1798.150.
 8         7.     Defendant HOTELS.COM, L.P. is a Texas limited partnership
 9   company that does business in California, including in Orange County, that is
10   incorporated in Texas and has its headquarters in Washington.
11         8.     Defendant EXPEDIA GROUP, INC. is a Delaware corporation that
12   does business in California, including in Orange County, that is incorporated in
13   Delaware and has its headquarters in Washington.
14         9.     Defendant AMAZON WEB SERVICES INC. is a Delaware
15   corporation that does business in California, including in Orange County, that is
16   incorporated in Delaware and has its headquarters in Washington.
17         10.    Plaintiffs are informed and believe, and thereon alleges, that each and
18   all of the acts and omissions alleged herein were performed by, or is attributable
19   to, Defendant and/or its employees, agents, and/or third parties acting on its behalf,
20   each acting as the agent for the other, with legal authority to act on the other’s
21   behalf. The acts of any and all of Defendant’s employees, agents, and/or third
22   parties acting on its behalf, were in accordance with, and represent, the official
23   policy of Defendant.
24         11.    Plaintiff is informed and believes, and thereon alleges, that said
25   Defendants are in some manner intentionally, negligently, or otherwise
26   responsible for the acts, omissions, occurrences, and transactions of each and all
27   their employees, agents, and/or third parties acting on their behalf, in proximately
28
                                               Page 2
                                       CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 4 of 13 Page ID #:4




 1   causing the damages herein alleged.
 2         12.     At all relevant times, Defendants ratified each and every act or
 3   omission complained of herein. At all relevant times, Defendants aided and
 4   abetted the acts and omissions as alleged herein.
 5                                 PLAINTIFF’S FACTS
 6         13.     On or about November 9, 2020, a Cloud Hospitality server hosted by
 7   Defendant AWS and containing information for customers for Defendant HLP and
 8   Defendant Expedia was hacked and tens of millions of data records were exposed
 9   (“the Breach”).
10         14.     HLP operates Hotels.com, which is an online book service by which
11   individuals, such as Plaintiff, can check the availability of hotels and other lodging
12   options and make reservations through the Hotels.com platform, including either
13   paying in advance or paying at the time of the reservation.
14         15.     In order to use HLP’s Hotels.com, a customer must enter in
15   significant personally identifiable information (“PII”) such as a first name, last
16   name, email address, password, home address, telephone number, and payment
17   card information. Users of Hotels.com trust that their PII will be maintained in a
18   secure manner and kept from unauthorized disclosure to third parties as required
19   by the law.
20         16.     Expedia owns HLP and also operates numerous other travel-oriented
21   websites, including Expedia.com, which also collect and store PII and which were
22   also the subject of the hack that exposed the tens of millions of data records on or
23   about November 9, 2020.
24         17.     Expedia, HLP, and AWS have not issued a disclosure as required by
25   Cal. Civ. C. § 1798.82 as of the date of filing and instead the news of such Breach
26   was broken by multiple news sources rather than the companies themselves, who
27   have been silent.
28
                                               Page 3
                                       CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 5 of 13 Page ID #:5




 1           18.   PII including the full names, email addresses, national ID numbers,
 2   phone numbers, credit card numbers, credit cardholder’s names, CVVs, expiration
 3   dates, and information regarding the nature and cost of the booked hotel stays were
 4   revealed and exposed by Defendants Expedia, HLP, and AWS as a result of the
 5   hack.
 6           19.   This PII was not stored in a hashed or otherwise secured format and
 7   failed to comply with the Payment Card Industry Data Security Standards as
 8   exemplified by the significant variety and amount of credit card PII that was
 9   exposed.
10           20.   The Breach exposed Expedia, HLP, and AWS customer PII which is
11   protected by the CCPA. “Personal information” is defined by Cal. Civ. C. §
12   1798.81.5 as:
13           “an individuals first name or first in initial and the individual’s last name in
14           combination with any one or more of the following data elements, when
15           either the name or the data elements are not encrypted or redacted: . . .
16                 (ii) Driver’s license number, California identification card number,
17                 tax identification number, passport number, military identification
18                 number, or other unique identification number issued on a
19                 government document commonly used to verify the identify of a
20                 specific individual.
21                 (iii) Account number or debt card number, in combination with any
22                 required security code, access code, or password that would permit
23                 access to an individual’s financial account.”
24           21.   Here, unredacted names were revealed along with both unique
25   identification numbers, such as driver’s license or passport numbers, as well as
26   credit card and payment information that would permit access to individuals’
27   financial and other accounts across the web.
28
                                                  Page 4
                                          CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 6 of 13 Page ID #:6




 1         22.    When nonencrypted and nonredacted personal information as defined
 2   in Cal. Civ. C. § 1798.81.5 is subjected to unauthorized access and exfiltration,
 3   theft, or disclosure by a company that has failed to maintain reasonable security
 4   measures, the CCPA provides for a private cause of action pursuant to Cal. Civ.
 5   C. § 1798.150 that authorized litigations to bring individual or class action claims.
 6         23.    This right may not be waived or limited and any such waiver is
 7   contrary to public policy, void, and unenforceable pursuant to Cal. Civ. C. §
 8   1798.192.
 9         24.    Defendants HLP, Expedia, and AWS have failed to maintain
10   reasonable security controls and systems appropriate for the nature of the PII they
11   maintain as required by the CCPA. The information was stored in an unencrypted
12   format and, in particular, the payment information was stored in a way contrary to
13   the Payment Card Industry Data Security Standards.            This failure exposed
14   consumers, such as Plaintiff, to unreasonable risk and now harm as a result of such
15   failure and the exposure of their PII.
16         25.    Defendants HLP, Expedia, and AWS also failed to maintain proper
17   measures to detect hacking and intrusion. Defendants HLP, Expedia, and AWS
18   have still made no public statement or provided any notice regarding the hack and
19   instead the public has learned of such hack through public news sources.
20   Defendants HLP, Expedia, and AWS should have had breach detection protocols
21   in place such that they could have alerted consumers significantly earlier.
22         26.    Because Defendants HLP, Expedia, and AWS failed to maintain
23   reasonable security measures and disclosed their customers’ unencrypted names
24   in combination with both identification numbers and payment information, they
25   have explicitly violated the CCPA.
26         27.    Defendants HLP, Expedia, and AWS disregarded the privacy rights
27   of Plaintiff and similarly situated consumers over their PII by failing to implement
28
                                              Page 5
                                      CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 7 of 13 Page ID #:7




 1   reasonable security safeguards to prevent or timely detect a Breach, failing to
 2   detect the Breach when or after it occurred, failing to disclose to customers that it
 3   did not implement such reasonable security safeguards, and failing ot provide
 4   sufficiently prompt, thorough, and accurate notice and information about the
 5   Breach.
 6         28.    As a result of the Breach, Plaintiff and Class Members have been
 7   injured in several ways because they face an imminent and ongoing risk of identity
 8   theft and similar cyber crimes, will expend time and money to protect against such
 9   cybercrimes, and did not receive the benefit of their bargain with respect to data
10   privacy.
11         29.    Accordingly, Plaintiff and Class Members are entitled to actual and
12   statutory damages under the CCPA and other laws and declaratory, injunctive, and
13   equitable relief necessary to protect their PII.
14                          CLASS ACTION ALLEGATIONS
15         30.    Plaintiff brings this action, individually and on behalf of all others
16   similarly situated, and thus, seeks class certification under Federal Rule of Civil
17   Procedure 23.
18         31.    Plaintiff seeks to represent a Class (the “Class”) defined as follows:
19                All consumers in California whose PII was compromised
                  in the Breach.
20

21         32.    As used herein, the term “Class Members” shall mean and refer to the
22   members of the Class described above.
23         33.    Excluded from the Class is Defendants, their affiliates, employees,
24   agents, attorneys, and the Court.
25         34.    Plaintiff reserves the right to amend the Class, and to add additional
26   subclasses, if discovery and further investigation reveals such action is warranted.
27         35.    Upon information and belief, the proposed Class is composed of
28
                                               Page 6
                                       CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 8 of 13 Page ID #:8




 1   hundreds of thousands of persons. The members of the class are so numerous that
 2   joinder of all members would be unfeasible and impractical.
 3         36.      No violations alleged in this complaint are contingent on any
 4   individualized interaction of any kind between Class Members and Defendant.
 5         37.      Rather, all claims in this matter arise from the same exposure of PII
 6   from the Breach and Defendants’ failure to take reasonable actions to prevent such
 7   data breach.
 8         38.      There are common questions of law and fact as to the Class Members
 9   that predominate over questions affecting only individual members, including but
10   not limited to:
11                  (a)   Whether Defendants failed to prevent Plaintiff and Class
12                        Members’ PII from unauthorized access and exfiltration, theft,
13                        or disclosure as a result of Defendants’ failure to implement
14                        and maintain reasonable security procedures and practices
15                        appropriate to the nature of the information;
16                  (b)   Whether Defendants violated Cal. Bus. & Prof. C. § 17200, et
17                        seq. and Cal. Civ. C. § 1798.150;
18                  (c)   Whether Defendants provided timely notice of the Breach to
19                        Plaintiff and Class Members;
20                  (d)   Whether Defendants were negligent in the handling of Plaintiff
21                        and the Class Members’ PII;
22                  (e)   Whether Plaintiff and Class Members are entitled to equitable
23                        and/or injunctive relief; and
24                  (f)   The method of calculation and extent of damages for Plaintiff
25                        and Class Members.
26         39.      Plaintiff is a member of the Class she seeks to represent.
27         40.      The claims of Plaintiff are not only typical of all Class Members, they
28
                                                Page 7
                                        CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 9 of 13 Page ID #:9




 1   are identical.
 2         41.    All claims of Plaintiff and the Class are based on the exact same legal
 3   theories.
 4         42.    Plaintiff has no interest antagonistic to, or in conflict with, the Class.
 5         43.    Plaintiff is qualified to, and will, fairly and adequately protect the
 6   interests of each Class Member, because Plaintiff suffered the same harm from
 7   having her PII exposed as the Class. Defendant’s unlawful actions concern the
 8   same business practices described herein irrespective of where they occurred or
 9   were experienced.       Plaintiff’s claims are typical of all Class Members as
10   demonstrated herein.
11         44.    Plaintiff will thoroughly and adequately protect the interests of the
12   Class, having retained qualified and competent legal counsel to represent herself
13   and the Class.
14         45.    Common questions will predominate, and there will be no unusual
15   manageability issues.
16                              FIRST CAUSE OF ACTION
17                                 Violation of the CCPA
18                                (Cal. Civ. C. § 1798.150)
19         46.    Plaintiff incorporates by reference each allegation set forth above.
20         47.    As described above, Plaintiff and the Class’s nonencrypted and
21   nonredacted PII was subject to an unauthorized access and exfiltration, theft, or
22   disclosure as a result of Defendants’ violation of the duty to implement and
23   maintain reasonable security procedures and practices appropriate to the nature of
24   the information to protect that personal information.
25         48.    Defendants are each corporations organized or operated for the profit
26   or financial benefit of their owners with annual gross revenues over $25 million.
27         49.    Defendants violated Cal. Civ. C. § 1798.150.
28
                                               Page 8
                                       CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 10 of 13 Page ID #:10




  1         50.    On November 10, 2020, Plaintiff provided Defendants with written
  2   notice identifying the specific provisions of the CCPA the consumer alleges to
  3   have been violated. Defendants have not provided an express written statement
  4   that the violation has been cured and no further violation shall occur nor actually
  5   cured the violation.
  6         51.    Over thirty (30) days have elapsed since Plaintiff served written
  7   notice pursuant to Cal. Civ. C. § 1798.150 on Defendants and therefore a claim
  8   for statutory damages under the CCPA may be brought.
  9         52.    Plaintiff and the Class seek all relief possible under Cal. Civ. C. §
 10   1798.150(a) including, but not limited to, actual damages, damages in amount not
 11   less than $100 and not greater than $750 per consumer per incident, injunctive or
 12   declaratory relief, and any other relief the Court deems proper, including
 13   attorney’s fees and costs pursuant to Cal. C. Civ. Proc. § 1021.5.
 14                              SECOND CAUSE OF ACTION
 15                      Violation of Unfair Business Practices Act
 16                          (Cal. Bus. & Prof. Code §§ 17200 et seq.)
 17         53.    Plaintiff incorporates by reference each allegation set forth above.
 18         54.    Actions for relief under the unfair competition law may be based on
 19   any business act or practice that is within the broad definition of the UCL. Such
 20   violations of the UCL occur as a result of unlawful, unfair or fraudulent business
 21   acts and practices.      A plaintiff is required to provide evidence of a causal
 22   connection between a defendant's business practices and the alleged harm--that is,
 23   evidence that the defendant's conduct caused or was likely to cause substantial
 24   injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
 25   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
 26   definition of unfair competition covers any single act of misconduct, as well as
 27   ongoing misconduct.
 28
                                                 Page 9
                                         CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 11 of 13 Page ID #:11




  1                                     UNLAWFUL
  2         55.   California Business and Professions Code Section 17200, et seq.
  3   prohibits “any unlawful…business act or practice.”
  4         56.   As explained above, Defendants violated Cal. Civ. C. § 1798.150
  5   with respect to Plaintiff and other Class Members.
  6         57.   Additionally, Defendants violated        Cal. Civ. C. § 1798.81.5 for
  7   failing to implement and maintain reasonable security procedures and practices to
  8   safeguard PII and Cal. Civ. C. § 1798.82 for failing to provide a notice of data
  9   breach as required by that section/
 10         58.   These acts by Defendants are therefore an “unlawful” business
 11   practice or act under Business and Professions Code Section 17200 et seq.
 12         59.   Defendants have thus engaged in unlawful business acts entitling
 13   Plaintiff and Class Members to judgment and equitable relief against Defendants,
 14   as set forth in the Prayer for Relief. Additionally, pursuant to Business and
 15   Professions Code section 17203, Plaintiff and Classes Members seek an order
 16   requiring Defendant to immediately cease such acts of unlawful, unfair, and
 17   fraudulent business practices and requiring Defendant to correct its actions.
 18                            THIRD CAUSE OF ACTION
 19                                         Negligence
 20         60.   Plaintiff incorporates by reference each allegation set forth above
 21   herein.
 22         61.   Defendants owed Plaintiff and Class Members a duty to exercise
 23   reasonable care in protecting their PII from unauthorized disclosure or access.
 24         62.   Defendants breached their duty of care by failing to implement
 25   reasonable security procedures and practices to protect Plaintiff and Class
 26   Members’ PII.
 27         63.   Plaintiff and the Class have suffered and continued to suffer harm
 28
                                               Page 10
                                      CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 12 of 13 Page ID #:12




  1   from the exposure of their PII by Defendants’ breach of their duty, which is a
  2   foreseeable harm caused by such breach.
  3             64.   But for Defendants’ breach of their duty of care, the Breach would
  4   not have occurred, and Plaintiff and Class Members’ PII would not have been
  5   accessed and exposed.
  6                                     MISCELLANEOUS
  7             65.   Plaintiffs and Class Members allege that they have fully complied
  8   with all contractual and other legal obligations and fully complied with all
  9   conditions precedent to bringing this action or all such obligations or conditions
 10   are excused.
 11                               REQUEST FOR JURY TRIAL
 12             66.   Plaintiff request a trial by jury as to all claims so triable.
 13                                   PRAYER FOR RELIEF
 14             67.   Plaintiff, on behalf of herself and the Class, request the following
 15   relief:
 16                   (a)   An order certifying the Class and appointing Plaintiff as
 17                         Representative of the Class;
 18                   (b)   An order certifying the undersigned counsel as Class Counsel;
 19                   (c)   An order requiring Defendants, at their own costs, to notify all
 20                         Class Members of the unlawful conduct herein;
 21                   (d)   Actual damages suffered by Plaintiffs and Class Members;
 22                   (e)   Punitive damages, as allowable, in an amount determined by
 23                         the Court or jury;
 24                   (f)   Any and all statutory enhanced damages;
 25                   (g)   All reasonable and necessary attorneys’ fees and costs provided
 26                         by statute, common law or the Court’s inherent power;
 27                   (h)   Pre- and post-judgment interest; and
 28
                                                   Page 11
                                           CLASS ACTION COMPLAINT
Case 8:20-cv-02370-CJC-JDE Document 1 Filed 12/17/20 Page 13 of 13 Page ID #:13




  1              (i)   All other relief, general or special, legal and equitable, to which
  2                    Plaintiff and Class Members may be justly entitled as deemed
  3                    by the Court.
  4

  5
      Dated: December 17, 2020      Respectfully submitted,

  6                                 LAW OFFICES OF TODD M. FRIEDMAN , PC
  7

  8                                       By: /s Todd. M. Friedman
  9                                           TODD M. FRIEDMAN, ESQ.
 10                                            Attorney for Plaintiff Lauren Schaubach

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27
 28
                                              Page 12
                                       CLASS ACTION COMPLAINT
